 

Exhibit 10.14

 

SLINGER BAG LTD

FIRST AMENDMENT TO PROMISSORY NOTE

AND LOAN AGREEMENT

Dated June 1, 2020

 

Reference is made to the Amended and Restated Promissory Note and Loan Agreement
dated September 11, 2019 (the “Loan Agreement”) between Mont-Saic Investments
LLC (which was incorrectly listed as Montsaic Investments in the Loan Agreement)
and Slinger Bag Ltd. Capitalized terms used but not defined herein have the
meanings assigned to such terms in the Loan Agreement.

 

Mont-Saic Investments LLC (“Mont-Saic”) hereby agrees:

 

  1. To delete clause 3 of the Loan Agreement in its entirety and any other
reference to conversion or the transactions contemplated by conversion so that
the Montsaic no longer has any right to convert any portion of the Loan Amount
into shares of common stock of Slinger Bag Inc.; and         2. that the
Maturity Date shall be extended for another 12 months so that, upon due
execution of this extension agreement, the Maturity Date in the Loan Agreement
will be June 1, 2021. Furthermore, Mont-Saic hereby waives its right to receive
default interest and any events of default under or other breaches of the Loan
Agreement and agrees not to make any claims or institute any actions in court or
otherwise in respect thereof. All other terms and conditions of the Loan
Agreement shall remain in full force and effect.

 

Mont-Saic Investments LLC         By: Noah Scheinbaum   Title: Authorized
Signatory  

 

Agreed and accepted:

 

Slinger bag Ltd.         By: Mike Ballardie   Title: Authorized Signatory  

 

 

